--------------------------------------------------------------------------------

Exhibit 10.1
INDEMNIFICATION AGREEMENT
 
This Indemnification Agreement (this “Agreement”), made and entered into as of
the 7th day of September, 2012, by and between Applied DNA Sciences, Inc., a
Delaware corporation (as further defined in Section 1.02(b), the “Company”) and
______________________ (“Indemnitee”).
 
W I T N E S S E T H :
 
WHEREAS, the Board of Directors of the Company (the “Board”) has determined that
it is in the best interests of the Company, for purposes of attracting and
retaining highly competent persons to serve as directors and officers, to
provide the Company’s directors and officers with protection, through insurance
and indemnification, against risks of claims and actions against them arising
out of their service to and activities on behalf of the Company;
 
WHEREAS, in furtherance of the foregoing, the Board has previously authorized
the Company to maintain, on an ongoing basis and at its sole expense, liability
insurance to protect persons serving the Company and its subsidiaries from
certain liabilities;
 
WHEREAS, the Certificate of Incorporation of the Company and the Bylaws of the
Company, each as amended to date (together, the “Organizational Documents”),
provide that the Company may indemnify and advance expenses to directors and
officers of the Company with respect to the matters set forth therein and to the
fullest extent permitted by applicable law, and the Organizational Documents
provide for limitation of liability for directors;
 
WHEREAS, the General Corporation Law of the State of Delaware (“DGCL”) and the
Organizational Documents and the DGCL expressly provide that the indemnification
provisions set forth therein are not exclusive; therefore, among other things,
the Company may enter into indemnification agreements with members of the Board
and officers of the Company;
 
WHEREAS, the Board has determined that it is reasonable, prudent and necessary
for the Company contractually to obligate itself to indemnify, and to advance
expenses on behalf of, such persons to the fullest extent permitted by
applicable law so that they will serve or continue to serve the Company;
 
WHEREAS, this Agreement is being entered into as a supplement to and in
furtherance of the Organizational Documents of the Company and any resolutions
adopted pursuant thereto and shall not be deemed a substitute therefor, nor to
diminish or abrogate any rights of Indemnitee thereunder; and
 
WHEREAS, in view of the foregoing and such other factors that Indemnitee deems
appropriate, Indemnitee is willing to serve or continue to serve and to take on
additional service for or on behalf of the Company.
 
NOW, THEREFORE, in consideration of the premises and the covenants contained
herein, the Company and Indemnitee do hereby covenant and agree as follows:
 
 
 

--------------------------------------------------------------------------------

 
 
ARTICLE 1
 
CERTAIN DEFINITIONS
 
Section 1.01.          As used in this Agreement:
 
A “Change in Control” shall be deemed to have occurred upon the happening of any
of the following events:
 
(a)           any person, as such term is used in Section 13(d) and 14(d) of the
Securities Exchange Act of 1934 (the "Exchange Act"), other than (1) the
Company, (2) any trustee or other fiduciary holding securities under an employee
benefit plan of the Company, (3) the Indemnitee, or (4) any entity owned,
directly or indirectly, by the shareholders of the Company in substantially the
same proportions as their ownership of stock of the Company, is or becomes the
beneficial owner (as defined in Rule 13d-3 under the Exchange Act), directly or
indirectly, of securities of the Company (not including in the securities
beneficially owned by such person any securities acquired directly from the
Company or its affiliates) representing 30 percent or more of the combined
voting power of the Company's then outstanding voting securities;
 
(b)           during any period of two consecutive years, individuals who at the
beginning of such period constitute the Board and any new director (other than a
director designated by a person who has entered into an agreement with the
Company to effect a transaction described in clause (a), (c) or (d) of this
subsection) whose election by the Board or nomination for election by the
company's stockholders was approved by a vote of at least two-thirds of the
directors then still in office who either were directors at the beginning of the
period or whose election or nomination for election was previously so approved,
cease for any reason to constitute a majority thereof;
 
(c)           there is consummated a merger or consolidation of the Company or
any direct or indirect subsidiary of the Company with any other entity, other
than (1) a merger or consolidation which results in the directors of the Company
immediately prior to such merger or consolidation continuing to constitute at
least a majority of the board of directors of the Company, the surviving entity
or any parent thereof or (2) a merger or consolidation effected to implement a
recapitalization of the Company (or similar transaction) in which no person
(other than persons described in any of parts (1) - (4) of subsection (a) above)
is or becomes the beneficial owner, directly or indirectly, of securities of the
Company (not including in the securities beneficially owned by such person any
securities acquired directly from the Company or its affiliates) representing
30% or more of the combined voting power of the Company's then outstanding
securities; or
 
(d)           the complete liquidation or dissolution of the Company or the sale
or other disposition by the Company of all or substantially all of the Company's
assets, other than a sale or disposition by the Company of all or a majority of
the Company's assets, income or revenue to an entity, at least 70% of the
combined voting power of the voting securities of which are owned by
shareholders of the Company in substantially the same proportions as their
ownership of the Company immediately prior to such sale.
 
 
-2-

--------------------------------------------------------------------------------

 
 
“Common Stock” means the common stock, $.001 par value, of the Company.
 
“Corporate Status” describes the status of a person who is or was a director,
officer, trustee, general partner, managing member, fiduciary, board of
directors’ committee member, employee or agent of the Company or of any other
Enterprise.
 
“D&O Liability Insurance” refers to any policy or policies of insurance
maintained by the Company for directors and officers in their capacities as such
(and for any capacity in which any director or officer of the Company serves any
other Enterprise at the request of the Company), in respect of acts or omissions
occurring while serving in that capacity.
 
“Delaware Court” means the Court of Chancery of the State of Delaware.
 
“Disinterested Director” means a director of the Company who is not and was not
a party to the Proceeding in respect of which indemnification is sought by
Indemnitee.
 
“Enterprise” means the Company and any other corporation, limited liability
company, partnership, limited partnership, limited liability partnership, joint
venture, trust, employee benefit plan or other enterprise of which Indemnitee is
or was serving at the request of the Company as a director, officer, trustee,
general partner, managing member, fiduciary, board of directors’ committee
member, employee or agent.
 
“ERISA” means the Employee Retirement Income Security Act of 1974, as amended,
or any similar federal statute.
 
“Exchange Act” means the Securities Exchange Act of 1934, as amended, or any
similar federal statute.
 
“Expenses” shall include all reasonable direct and indirect costs (including,
without limitation, reasonable attorneys’ fees, retainers, court costs,
transcripts, fees of experts, witness fees, travel expenses, duplicating costs,
printing and binding costs, telephone charges, postage, delivery service fees,
and all other disbursements or expenses) reasonably incurred in connection with
(i) prosecuting, defending, preparing to prosecute or defend, investigating,
being or preparing to be a witness in, or otherwise participating in, a
Proceeding, or (ii) establishing or enforcing a right to indemnification under
this Agreement, applicable law or otherwise.  Expenses also shall include
Expenses incurred in connection with any appeal resulting from any Proceeding,
including, without limitation, the premium, security for, and other costs
relating to any cost bond, supersedeas bond, or other appeal bond or its
equivalent.  Expenses, however, shall not include amounts paid in settlement by
Indemnitee or the amount of judgments or fines against Indemnitee.
 
“Independent Counsel” means a law firm, or a member of a law firm, that is
experienced in matters of corporate law and neither currently is, nor in the
five (5) years previous to its selection or appointment has been, retained to
represent (i) the Company or Indemnitee in any matter material to either such
party (other than with respect to matters concerning Indemnitee under this
Agreement or of other indemnitees under similar indemnification agreements) or
(ii) any other party to the Proceeding giving rise to a claim for
indemnification hereunder.  Notwithstanding the foregoing, the term “Independent
Counsel” shall not include any person who, under the applicable standards of
professional conduct then prevailing, would have a conflict of interest in
representing either the Company or Indemnitee in an action to determine
Indemnitee’s rights under this Agreement.
 
 
-3-

--------------------------------------------------------------------------------

 
 
“Liabilities” means any losses or liabilities, including, without limitation,
any judgments, fines, ERISA excise taxes and penalties, penalties and amounts
paid in settlement, arising out of or in connection with any Proceeding
(including all interest, assessments and other charges paid or payable in
connection with or in respect of any such judgments, fines, ERISA excise taxes
and penalties, penalties or amounts paid in settlement).
 
“Person” means any corporation, partnership, limited liability company, joint
venture, trust, employee benefit plan or other enterprise.
 
“Proceeding” includes any threatened, pending or completed action, derivative
action, suit, demand, claim, counterclaim, cross claim, arbitration, alternate
dispute resolution mechanism, investigation, inquiry, administrative hearing or
any other actual, threatened or completed proceeding, whether civil (including
intentional and unintentional tort claims), criminal, administrative or
investigative, including any appeal therefrom, and whether instituted by, in
right of or on behalf of the Company or any other party, or any inquiry or
investigation that Indemnitee in good faith believes might lead to the
institution of any such action, suit or other proceedings hereinabove listed in
which Indemnitee was, is or will be involved as a party, potential party, non
party witness or otherwise by reason of any Corporate Status of Indemnitee, or
by reason of any action taken (or failure to act) by him or her or of any action
(or failure to act) on his or her part while serving in any Corporate Status, in
each case whether or not serving in such capacity at the time any liability or
expense is incurred for which indemnification, reimbursement, or advancement of
Expenses can be provided under this Agreement.
 
“Sarbanes-Oxley Act” means the Sarbanes-Oxley Act of 2002, as amended, or any
similar federal statute.
 
“Subsidiary” means any Person that is, directly or indirectly, controlled by the
Company.  For purposes of this definition, “control” means the possession,
directly or indirectly, of the power to direct or cause the direction of the
management or policies of a Person, whether through the ownership of voting
securities, through other voting rights, by contract or otherwise.
 
Section 1.02.         For the purposes of this Agreement:
 
(a)           References to “Company” shall include, in addition to the
resulting or surviving corporation, any constituent corporation (including any
constituent of a constituent) absorbed in a consolidation or merger which, if
its separate existence had continued, would have had power and authority to
indemnify its directors, officers, employees or agents, so that if Indemnitee is
or was a director, officer, employee, or agent of such constituent corporation
or is or was serving at the request of such constituent corporation as a
director, officer, employee, or agent of another corporation, partnership, joint
venture, trust or other enterprise, then Indemnitee shall stand in the same
position under the provisions of this Agreement with respect to the resulting or
surviving corporation as Indemnitee would have with respect to such constituent
corporation if its separate existence had continued.
 
 
-4-

--------------------------------------------------------------------------------

 
 
(b)           Reference to “other enterprise” shall include employee benefit
plans; references to “fines” shall include any excise tax assessed with respect
to any employee benefit plan; references to “serving at the request of the
Company” shall include any service as a director, officer, employee or agent of
the Company which imposes duties on, or involves services by, such director,
officer, employee or agent with respect to an employee benefit plan, its
participants or beneficiaries; and a person who acted in good faith and in a
manner he or she reasonably believed to be in the best interests of the
participants and beneficiaries of an employee benefit plan shall be deemed to
have acted in a manner “not opposed to the best interests of the Company” as
referred to in this Agreement.
 
ARTICLE 2
 
INDEMNIFICATION
 
Section 2.01.  i)  General.  The Company hereby agrees to and shall indemnify
Indemnitee and hold him or her harmless from and against any and all Expenses
and Liabilities, in either case, actually and reasonably incurred by Indemnitee
or on Indemnitee’s behalf in his or her Corporate Status, to the fullest extent
permitted by applicable law.
 
For purposes of this Agreement, the meaning of the phrase “to the fullest extent
permitted by applicable law” shall include, but not be limited to:
 
(i)           to the fullest extent permitted by any provision of the DGCL, or
the corresponding provision of any successor statute; and
 
(ii)           to the fullest extent authorized or permitted by any amendments
to or replacements of the DGCL adopted after the date of this Agreement that
increase the extent to which a corporation may indemnify its directors,
officers, trustees, managing members, fiduciaries, board of directors, committee
members, employees or agents.
 
(b)           Witness Expenses.  Notwithstanding any other provision of this
Agreement, to the extent that Indemnitee is, by reason of his or her Corporate
Status, a witness in any Proceeding to which Indemnitee is not a party, he or
she shall be indemnified against all Expenses actually and reasonably incurred
by him or her or on his or her behalf in connection therewith.
 
(c)           Expenses as a Party Where Wholly or Partly
Successful.  Notwithstanding any other provisions of this Agreement, to the
fullest extent permitted by applicable law, to the extent that Indemnitee is a
party to (or a participant in) and is successful, on the merits or otherwise, in
any Proceeding or in defense of any claim, issue or matter therein, in whole or
in part, the Company shall indemnify Indemnitee against all Expenses actually
and reasonably incurred by him or her in connection therewith.  If Indemnitee is
not wholly successful in such Proceeding, but is successful, on the merits or
otherwise, as to one or more but less than all claims, issues or matters in such
Proceeding, the Company shall, to the fullest extent permitted by applicable
law, indemnify Indemnitee against all Expenses actually and reasonably incurred
by him or her or on his or her behalf in connection with each successfully
resolved claim, issue or matter.  For purposes of this Section and without
limitation, the termination of any claim, issue or matter in such a Proceeding
by dismissal, with or without prejudice, shall be deemed to be a successful
result as to such claim, issue or matter.
 
 
-5-

--------------------------------------------------------------------------------

 
 
Section 2.02.          Exclusions.  Notwithstanding any provision of this
Agreement, the Company shall not be obligated under this Agreement to make any
indemnity in connection with any claim made against Indemnitee:
 
(a)           for (i) an accounting of profits made from the purchase and sale
(or sale and purchase) by Indemnitee of securities of the Company within the
meaning of Section 16(b) of the Exchange Act or similar provisions of state
statutory law or common law or (ii) any reimbursement of the Company by the
Indemnitee of any bonus or other incentive-based or equity-based compensation or
of any profits realized by the Indemnitee from the sale of securities of the
Company, as required in each case under the Exchange Act (including any such
reimbursements that arise from an accounting restatement of the Company pursuant
to Section 304 of the Sarbanes-Oxley Act, the payment to the Company of profits
arising from the purchase and sale by Indemnitee of securities in violation of
Section 306 of the Sarbanes-Oxley Act, or policies adopted by the Company from
time to time pursuant to Section 954 of the Dodd-Frank Wall Street Reform and
Consumer Protection Act);
 
(b)           except as otherwise provided in Sections 5.01(d) and (e) of this
Agreement, in connection with any Proceeding (or any part of any Proceeding)
initiated by Indemnitee, including any Proceeding (or any part of any
Proceeding) initiated by Indemnitee against the Company or its directors,
officers, employees or other indemnitees, unless (i) the Board authorized the
Proceeding (or any part of any Proceeding) prior to its initiation, (ii) the
Company provides the indemnification, in its sole discretion, pursuant to the
powers vested in the Company under applicable law or (iii) the Company joins in
or consents to the initiation of the Proceeding (or any part of the Proceeding)
after its initiation; or
 
(c)           to the extent the payment would violate Section 402 of the
Sarbanes-Oxley Act.
 
ARTICLE 3
 
ADVANCEMENT OF EXPENSES
 
Section 3.01.         Advances.  (a) Notwithstanding any provision of this
Agreement to the contrary and subject to Sections 3.02 and 3.03 of this
Agreement, the Company shall advance any Expenses incurred by Indemnitee in
connection with any Proceeding within 20 business days after the receipt by the
Company of each statement requesting such advance from time to time at any time
after commencement of any Proceeding.  Such statements shall provide reasonable
detail of the underlying Expenses for which payment is requested.  Advances
shall be unsecured and interest free.  Advances shall be made without regard to
Indemnitee’s ability to repay such amounts and without regard to Indemnitee’s
ultimate entitlement to indemnification under the other provisions of this
Agreement.  Advances shall include any and all reasonable Expenses incurred in
pursuing an action to enforce this right of advancement, including Expenses
incurred preparing and forwarding statements to the Company to support the
advances claimed.  This Section 3.01 shall not apply to any claim made by
Indemnitee for which indemnity is excluded pursuant to Section 2.02 of this
Agreement.
 
 
-6-

--------------------------------------------------------------------------------

 
 
Section 3.02.          Repayment of Advances or Other Expenses.  Indemnitee
agrees that Indemnitee shall reimburse the Company for all Expenses advanced by
the Company pursuant to Section 3.01 of this Agreement, in the event and only to
the extent that it shall be determined by final judgment or other final
adjudication under the provisions of any applicable law (as to which all rights
of appeal therefrom have been exhausted or lapsed) that Indemnitee is not
entitled to be indemnified by the Company for such Expenses.
 
Section 3.03.          Selection of Counsel.  In the event the Company shall be
obligated under Section 3.01 of this Agreement to pay the Expenses of any
Proceeding (in whole or in part) against Indemnitee, the Company, if
appropriate, shall be entitled to assume the defense of such Proceeding, with
counsel approved by Indemnitee, which approval shall not be unreasonably
withheld, upon the delivery to Indemnitee of written notice of its election to
do so.  After delivery of such notice, approval of such counsel by Indemnitee
and the retention of such counsel by the Company, the Company will not be liable
to Indemnitee under this Agreement for any fees of counsel subsequently paid or
incurred by Indemnitee with respect to the same Proceeding, provided that
(a) Indemnitee shall have the right to employ his or her counsel in any such
Proceeding at Indemnitee’s expense; and (b) if (1) the employment of counsel by
Indemnitee has been authorized by the Company, (2)(i) Indemnitee shall have
reasonably concluded that there may be a conflict of interest between the
Company (or any other person or persons included in a joint defense) and
Indemnitee in the conduct of any such defense or (ii) representation by such
counsel retained by the Company would be precluded under the applicable
standards of professional conduct, or (3) the Company shall not, in fact, have
employed counsel to assume the defense of such Proceeding, then the fees and
expenses of Indemnitee’s counsel shall be at the expense of the Company.  The
Company shall not be entitled to assume the defense of any Proceeding (in whole
or in part) brought by or on behalf of the Company or as to which Indemnitee
shall have reasonably made the conclusion provided for in clause (2) above.
 
 
ARTICLE 4
 
PROCEDURES FOR NOTIFICATION OF AND
 
DETERMINATION OF ENTITLEMENT TO INDEMNIFICATION
 
Section 4.01.          Notification; Request For Indemnification; Defense of
Claim.  i) As soon as reasonably practicable after receipt by Indemnitee of
written notice that he or she is a party to or a participant (as a witness or
otherwise) in any Proceeding or of any other matter in respect of which
Indemnitee intends to seek indemnification or advancement of Expenses hereunder,
Indemnitee shall provide to the Company written notice thereof, including the
nature of and the facts underlying the Proceeding; provided, however, that a
delay in giving such notice shall not deprive Indemnitee of any right to be
indemnified under this Agreement, unless, and then only to the extent that, the
Company did not otherwise learn of the claim and such delay is materially
prejudicial to the Company’s ability to defend such claim; and, provided,
further, that notice shall be deemed to have been given without any action on
the part of the Indemnitee in the event that the Company is a party to the same
Proceeding.
 
(b)           To obtain indemnification under this Agreement, Indemnitee shall
deliver to the Company a written request for indemnification, including
therewith such information as is reasonably available to Indemnitee and
reasonably necessary to determine Indemnitee’s entitlement to indemnification
hereunder (including, if applicable, Indemnitee’s election or selection pursuant
to Section 4.02 of this Agreement).  Such request(s) may be delivered from time
to time and at such time(s) as Indemnitee deems appropriate in his or her sole
discretion.  The Indemnitee’s entitlement to indemnification shall be determined
according to Section 4.02 of this Agreement.
 
 
-7-

--------------------------------------------------------------------------------

 
 
(c)           The Company will be entitled to participate in any Proceedings at
its own expense.
 
Section 4.02.          Determination of Entitlement.  i) Upon written request by
Indemnitee for indemnification pursuant to Section 4.01(b) of this Agreement, a
determination, if but only if required by applicable law, with respect to
Indemnitee’s entitlement to indemnification shall be made in the specific case
by one of the following methods, which shall be at the election of Indemnitee
(except after a Change in Control, in which case the following clause (1) shall
apply): (1) by Independent Counsel in a written opinion to the Board of
Directors, a copy of which shall be delivered to Indemnitee, (2) by a majority
vote of the Disinterested Directors, even though less than a quorum of the
Board, or (3) by a committee of Disinterested Directors designated by a majority
vote of the Disinterested Directors, even though less than a quorum of the
Board; and, if it is so determined that Indemnitee is entitled to
indemnification, payment to Indemnitee shall be made within twenty (20) business
days after such determination.  Indemnitee shall reasonably cooperate with the
person, persons or entity making such determination with respect to Indemnitee’s
entitlement to indemnification, including providing to such person, persons or
entity upon reasonable advance request any documentation or information which is
not privileged or otherwise protected from disclosure and which is reasonably
available to Indemnitee and reasonably necessary to such determination.  Any
costs or Expenses (including attorneys’ and experts’ fees and disbursements)
paid or incurred or which Indemnitee determines are reasonably likely to be paid
or incurred by Indemnitee in so cooperating with the person, persons or entity
making such determination shall be borne by the Company (irrespective of the
determination as to Indemnitee’s entitlement to indemnification), and the
Company hereby indemnifies and agrees to hold Indemnitee harmless
therefrom.  For the sake of clarity, no determination of entitlement shall be
required to the extent that Indemnitee is successful, on the merits or otherwise
(including by dismissal with or without prejudice), in any Proceeding or in
defense of any claim, issue or matter therein, in whole or in part.
 
(b)           In the event the determination of entitlement to indemnification
is to be made by Independent Counsel pursuant to Section 4.02(a) of this
Agreement (including after a Change in Control), the Independent Counsel shall
be selected as provided in this Section 4.02(b).  The Independent Counsel shall
be selected by Indemnitee (unless Indemnitee shall request that such selection
be made by the Board of Directors, in which event the immediately following
sentence shall apply), and Indemnitee shall give written notice to the Company
advising it of the identity of the Independent Counsel so selected.  If the
Independent Counsel is selected by the Board, the Company shall give written
notice to Indemnitee advising him or her of the identity of the Independent
Counsel so selected.  In either event, Indemnitee or the Company, as the case
may be, may, within five (5) business days after such written notice of
selection shall have been received, deliver to the Company or to Indemnitee, as
the case may be, a written objection to such selection; provided, however, that
such objection may be asserted only on the ground that the Independent Counsel
so selected does not meet the requirements of “Independent Counsel” as defined
in Section 1.01 of this Agreement, and the objection shall set forth with
particularity the factual basis of such assertion.  Absent a proper and timely
objection, the person so selected shall act as Independent Counsel.  If such
written objection is so made and substantiated, the Independent Counsel so
selected may not serve as Independent Counsel unless and until such objection is
withdrawn or a determination is made in accordance with the following
sentence.  If, (i) within twenty (20) days after submission by Indemnitee of a
written request for indemnification pursuant to Section 4.02(a) of this
Agreement, no Independent Counsel shall have been selected or (ii) a written
objection to the selection of Independent Counsel is made pursuant to this
Section 4.02(b), either the Company or Indemnitee may petition the Delaware
Court for resolution of any objection which shall have been made by the Company
or Indemnitee to the other’s selection of Independent Counsel and/or for the
appointment as Independent Counsel of a person selected by the Delaware Court or
by such other person as the Delaware Court shall designate, and the person with
respect to whom all objections are so resolved or the person so appointed shall
act as Independent Counsel under Section 4.02(a) of this Agreement.  Upon the
due commencement of any judicial proceeding or arbitration pursuant to
Section 5.01(a) of this Agreement, Independent Counsel shall be discharged and
relieved of any further responsibility in such capacity (subject to the
applicable standards of professional conduct then prevailing).  The Company
shall use its best efforts to cause the determination of entitlement to
indemnification to be made as promptly as practicable.
 
 
-8-

--------------------------------------------------------------------------------

 
 
(c)           The Company agrees to pay the reasonable fees and expenses of the
Independent Counsel (including such fees and expenses incurred in connection
with the Independent Counsel’s determination pursuant to Section 4.02(a) of this
Agreement) and to fully indemnify such Independent Counsel against any and all
Expenses, claims, liabilities and damages arising out of or relating to this
Agreement or its engagement pursuant hereto.
 
Section 4.03.         Presumptions and Burdens of Proof; Effect of Certain
Proceedings.  i) In making any determination with respect to entitlement to
indemnification hereunder, the person or persons or entity making such
determination shall, to the fullest extent not prohibited by law, presume that
Indemnitee is entitled to indemnification under this Agreement if Indemnitee has
submitted a request for indemnification in accordance with Section 4.01(b) of
this Agreement, and the Company shall, to the fullest extent not prohibited by
law, have the burden of proof to overcome that presumption in connection with
the making by any person, persons or entity of any determination contrary to
that presumption.  Neither the failure of any person, persons or entity to have
made a determination prior to the commencement of any action pursuant to this
Agreement that indemnification is proper in the circumstances because Indemnitee
has met the applicable standard of conduct, nor an actual determination by any
person, persons or entity that Indemnitee has not met such applicable standard
of conduct, shall be a defense to the action or create a presumption that
Indemnitee has not met the applicable standard of conduct.
 
(b)           If the person, persons or entity empowered or selected under
Section 4.02 of this Agreement to determine whether Indemnitee is entitled to
indemnification shall not have made a determination within thirty (30) days
after receipt by the Company of the request therefor, the requisite
determination of entitlement to indemnification shall be made in accordance with
Article 5 of this Agreement; provided, however, that such thirty (30) day period
may be extended for a reasonable time, not to exceed an additional fifteen
(15) days, if the person, persons or entity making the determination with
respect to entitlement to indemnification in good faith requires such additional
time for the obtaining or evaluating of documentation and/or information
relating thereto.
 
(c)           The termination of any Proceeding or of any claim, issue or matter
therein, by judgment, order, settlement (whether with or without court approval)
or conviction, or upon a plea of nolo contendere or its equivalent, shall not
(except as otherwise expressly provided in this Agreement) of itself adversely
affect the right of Indemnitee to indemnification or create a presumption that
Indemnitee did not meet any applicable standard of conduct under applicable law
(or did or did not hold any particular state of knowledge referred to under
applicable law).
 
(d)           For purposes of any determination of good faith, Indemnitee shall
be deemed to have acted in good faith if Indemnitee’s action is in good faith
reliance on the records or books of account of any Enterprise, including
financial statements, or on information supplied to Indemnitee by the officers
of such Enterprise in the course of their duties, or on the advice of legal
counsel for such Enterprise or on information or records given or reports made
to such Enterprise by an independent certified public accountant or by an
appraiser or other expert selected by such Enterprise.  The provisions of this
Section 4.03(d) shall not be deemed to be exclusive or to limit in any way the
other circumstances in which Indemnitee may be deemed or found to have met the
applicable standard of conduct set forth in this Agreement.
 
(e)           The knowledge and/or actions, or failure to act, of any other
director, trustee, partner, managing member, fiduciary, officer, agent or
employee of any Enterprise shall not be imputed to Indemnitee for purposes of
determining any right to indemnification under this Agreement.
 
(f)           Indemnitee shall be deemed to be serving or to have served at the
request of the Company as a director, officer, employee, agent, trustee,
partner, manager, member or fiduciary of another Person if Indemnitee was
serving as a director, officer, employee, agent, trustee, partner, manager,
member or fiduciary of such other Person and (1) such Person is or at the time
of such service was a Subsidiary, (2) such Person is or at the time of such
service was an employee benefit plan (or related trust) sponsored or maintained
by the Company or a Subsidiary or (3) the Company or a Subsidiary, directly or
indirectly, caused Indemnitee to be nominated, elected, appointed, designated,
employed, engaged or selected to serve such other Person in such capacity.
 
Section 4.04.         Settlement.  The Company shall not settle any action,
claim or Proceeding (in whole or in part) which would impose any Expense,
judgment, fine, penalty, an admission of fault of Indemnitee or limitation on
the Indemnitee without the Indemnitee’s prior written consent, such consent not
to be unreasonably withheld.  Notwithstanding anything to the contrary, the
Indemnitee may withhold its consent to any proposed settlement that does not
provide a full and unconditional release of Indemnitee from all liability in
respect of such Proceeding.  The Company shall have no obligation to indemnify
Indemnitee in respect of any settlement of any action, claim or Proceeding (in
whole or in part) which would impose any Expense, judgment, fine, penalty, an
admission of fault of Company or limitation on the Company effected without the
Company’s prior written consent, such consent not to be unreasonably withheld.
 
 
-9-

--------------------------------------------------------------------------------

 
 
ARTICLE 5
 
REMEDIES OF INDEMNITEE
 
Section 5.01.          Adjudication or Arbitration.  i) In the event of any
dispute between Indemnitee and the Company hereunder as to entitlement to
indemnification or advancement of Expenses (including, without limitation, where
(i) a determination is made pursuant to Section 4.02 of this Agreement that
Indemnitee is not entitled to indemnification under this Agreement, (ii)
advancement of Expenses is not timely made pursuant to Section 3.01 of this
Agreement, (iii) payment of indemnification pursuant to Section 2.01 of this
Agreement is not made within twenty (20) business days after a determination has
been made that Indemnitee is entitled to indemnification, (iv) no determination
as to entitlement to indemnification is made pursuant to Section 4.02 of this
Agreement within thirty (30) days after receipt by the Company of the request
for indemnification (as such time period may be extended in accordance with
Section 4.03(b) of this Agreement) or (v) no payment of indemnification is made
within twenty (20) business days after entitlement has been determined pursuant
to Section 4.02(b) of this Agreement), then Indemnitee shall be entitled to an
adjudication by the Delaware Court to such indemnification or advancement of
Expenses.  Alternatively, in such case, Indemnitee, at his or her option, may
seek an award in arbitration to be conducted by a single arbitrator pursuant to
the Commercial Arbitration Rules of the American Arbitration Association.  The
Company shall not oppose Indemnitee’s right to seek any such adjudication or
award in any such arbitration.
 
Section 5.02.          In the event that a determination shall have been made
pursuant to Section 4.02(a) of this Agreement that Indemnitee is not entitled to
indemnification, any judicial proceeding or arbitration commenced pursuant to
this Section 5.01 shall be conducted in all respects as a de novo trial, or
arbitration, on the merits, and Indemnitee shall not be prejudiced by reason of
that adverse determination.  In any judicial proceeding or arbitration commenced
pursuant to this Section 5.01 the Company shall have the burden of proving
Indemnitee is not entitled to indemnification or advancement of Expenses, as the
case may be, and the Company may not refer to or introduce into evidence any
determination pursuant to Section 4.02(a) of this Agreement adverse to
Indemnitee for any purpose.  If Indemnitee commences a judicial proceeding or
arbitration pursuant to this Section 5.01, Indemnitee shall not be required to
reimburse the Company for any advances pursuant to Section 3.02 of this
Agreement until a final determination is made with respect to Indemnitee’s
entitlement to indemnification (as to which all rights of appeal have been
exhausted or lapsed).
 
(a)            If a determination shall have been made pursuant to
Section 4.02(a) of this Agreement that Indemnitee is entitled to
indemnification, the Company shall be bound by such determination in any
judicial proceeding or arbitration commenced pursuant to this Section 5.01,
absent (i) a misstatement by Indemnitee of a material fact, or an omission of a
material fact necessary to make Indemnitee’s statement not materially
misleading, in connection with the request for indemnification, or (ii) a
prohibition of such indemnification under applicable law.
 
(b)           The Company shall be precluded from asserting in any judicial
proceeding or arbitration commenced pursuant to this Section 5.01 that the
procedures and presumptions of this Agreement are not valid, binding and
enforceable and shall stipulate in any such court or before any such arbitrator
that the Company is bound by all the provisions of this Agreement.
 
 
-10-

--------------------------------------------------------------------------------

 
 
(c)           The Company shall indemnify Indemnitee to the fullest extent
permitted by law against all Expenses and, if requested by Indemnitee, shall
(within twenty (20) business days after the Company’s receipt of such written
request) advance such Expenses to Indemnitee, which are reasonably incurred by
Indemnitee in connection with any judicial proceeding or arbitration brought by
Indemnitee for (i) indemnification or advances of Expenses by the Company (or
otherwise for the enforcement, interpretation or defense of his or her rights)
under this Agreement or any other agreement or provision of the Organizational
Documents now or hereafter in effect or (ii) recovery or advances under any
directors’ and officers’ liability insurance policy maintained by the Company,
regardless of whether Indemnitee ultimately is determined to be entitled to such
indemnification, advance or insurance recovery, as the case may be.
 
ARTICLE 6
 
MISCELLANEOUS
 
Section 6.01.          Nonexclusivity of Rights.  The rights of indemnification
and advancement of Expenses as provided by this Agreement shall not be deemed
exclusive of any other rights to which Indemnitee may at any time be entitled to
under applicable law, the Organizational Documents, insurance, any agreement, a
vote of stockholders or a resolution of directors, or otherwise.  No right or
remedy herein conferred is intended to be exclusive of any other right or
remedy, and every other right and remedy shall be cumulative and in addition to
every other right and remedy given hereunder or now or hereafter existing at law
or in equity or otherwise.  The assertion or employment of any right or remedy
hereunder, or otherwise, shall not prevent the concurrent assertion or
employment of any other right or remedy.
 
Section 6.02.          Insurance and Subrogation.  i) Indemnitee shall be
covered by any D&O Liability Insurance maintained by the Company, in accordance
with the terms of such D&O Liability Insurance as in effect from time to time,
to the maximum extent of the coverage available for any director or officer
under such D&O Liability Insurance.  If, at the time the Company receives notice
of a claim hereunder, the Company has D&O Liability Insurance in effect, the
Company shall give prompt notice of such Proceeding to the insurers in
accordance with the procedures set forth in the respective policies.  The
Company shall thereafter take all necessary or desirable action to cause such
insurers to pay, on behalf of the Indemnitee, all amounts payable as a result of
such Proceeding in accordance with the terms of such policies.  The failure or
refusal of any such insurer to pay any such amount shall not affect or impair
the obligations of the Company under this Agreement.
 
(b)           In the event of any payment under this Agreement, the Company
shall be subrogated to the extent of such payment to all of the rights of
recovery of Indemnitee, who shall execute all papers required and take all
action necessary to secure such rights, including execution of such documents as
are necessary to enable the Company to bring suit to enforce such rights (it
being understood that all of Indemnitee’s reasonable Expenses, including
attorneys’ fees and expenses, related thereto shall be borne by the Company).
 
(c)           The Company shall not be liable under this Agreement to make any
payment of amounts otherwise indemnifiable (or for which advancement is
provided) hereunder if and to the extent that Indemnitee has actually received
such payment under any insurance policy or other indemnity provision.
 
 
-11-

--------------------------------------------------------------------------------

 
 
Section 6.03.          Other Sources.  The Company’s obligation to indemnify or
advance Expenses hereunder to Indemnitee who is or was serving at the request of
the Company as a director, officer, trustee, partner, managing member,
fiduciary, board of directors’ committee member, employee or agent of any other
Enterprise shall be reduced by any amount Indemnitee has actually received as
indemnification or advancement of Expenses from such Enterprise.
 
Section 6.04.          Contribution.  i) To the fullest extent permissible under
applicable law, if the indemnification provided for in this Agreement is
unavailable to Indemnitee for any reason whatsoever, the Company, in lieu of
indemnifying Indemnitee, shall contribute to the amount incurred by Indemnitee,
whether for judgments, fines, penalties, excise taxes, amounts paid or to be
paid in settlement and/or for Expenses, in connection with any claim relating to
an indemnifiable event under this Agreement, in such proportion as is deemed
fair and reasonable in light of all of the circumstances of such Proceeding in
order to reflect (i) the relative benefits received by the Company and
Indemnitee as a result of the event(s) and/or transaction(s) giving rise to such
Proceeding; and/or (ii) the relative fault of the Company (and its directors,
officers, employees and agents) and Indemnitee in connection with such event(s)
and/or transaction(s).
 
(b)           Without limiting the generality of Section 6.04(a) of this
Agreement, whether or not any of the indemnification rights provided in this
Agreement are available in respect of any Proceeding in which the Company is
jointly liable with Indemnitee (or would be if joined in such Proceeding), the
Company shall pay, in the first instance, the entire amount of any judgment or
settlement of such Proceeding without requiring Indemnitee to contribute to such
payment, and the Company hereby waives and relinquishes any right of
contribution it may have against Indemnitee.  The Company shall not enter into
any settlement of any Proceeding in which the Company is jointly liable with
Indemnitee (or would be if joined in such Proceeding) unless such settlement
provides for a full and final release of all claims asserted against Indemnitee.
 
Section 6.05.          Amendment.  This Agreement may not be modified or amended
except by a written instrument executed by or on behalf of each of the parties
hereto.  No amendment, alteration or repeal of this Agreement or of any
provision hereof shall limit, restrict or reduce any right of Indemnitee under
this Agreement in respect of any act or omission, or any event occurring, prior
to such amendment, alteration or repeal.  To the extent that a change in
Delaware law, whether by statute or judicial decision, permits greater
indemnification or advancement of Expenses than would be afforded currently
under the Organizational Documents and this Agreement, it is the intent of the
parties hereto that Indemnitee shall enjoy by this Agreement the greater
benefits so afforded by such change.
 
Section 6.06.          Waivers.  The observance of any term of this Agreement
may be waived (either generally or in a particular instance and either
retroactively or prospectively) by the party entitled to enforce such term only
by a writing signed by the party against which such waiver is to be
asserted.  Unless otherwise expressly provided herein, no delay on the part of
any party hereto in exercising any right, power or privilege hereunder shall
operate as a waiver thereof, nor shall any waiver on the part of any party
hereto of any right, power or privilege hereunder operate as a waiver of any
other right, power or privilege hereunder nor shall any single or partial
exercise of any right, power or privilege hereunder preclude any other or
further exercise thereof or the exercise of any other right, power or privilege
hereunder.
 
 
-12-

--------------------------------------------------------------------------------

 
 
Section 6.07.          Entire Agreement.  This Agreement and the documents
referred to herein constitute the entire agreement between the parties hereto
with respect to the matters covered hereby, and any other prior or
contemporaneous oral or written understandings or agreements with respect to the
matters covered hereby are superseded by this Agreement, provided that this
Agreement is being entered into as a supplement to and in furtherance of the
Organizational Documents of the Company and applicable law, and shall not be
deemed a substitute therefor, nor to diminish or abrogate any rights of
Indemnitee thereunder.
 
Section 6.08.          Severability.  If any provision or provisions of this
Agreement shall be held to be invalid, illegal or unenforceable for any reason
whatsoever: (a) the validity, legality and enforceability of the remaining
provisions of this Agreement (including, without limitation, each portion of any
Section, paragraph or sentence of this Agreement containing any such provision
held to be invalid, illegal or unenforceable, that is not itself invalid,
illegal or unenforceable) shall not in any way be affected or impaired thereby
and shall remain enforceable to the fullest extent permitted by law; (b) such
provision or provisions shall be deemed reformed to the extent necessary to
conform to applicable law and to give the maximum effect to the intent of the
parties hereto; and (c) to the fullest extent possible, the provisions of this
Agreement (including, without limitation, each portion of any Section, paragraph
or sentence of this Agreement containing any such provision held to be invalid,
illegal or unenforceable, that is not itself invalid, illegal or unenforceable)
shall be construed so as to give effect to the intent manifested thereby.
 
Section 6.09.         Notices.  All notices, requests, demands and other
communications under this Agreement shall be in writing (which may be by
facsimile transmission).  All such notices, requests and other communications
shall be deemed received on the date of receipt by the recipient thereof if
received prior to 5:00 p.m. in the place of receipt and such day is a business
day in the place of receipt.  Otherwise, any such notice, request or
communication shall be deemed not to have been received until the next
succeeding business day in the place of receipt.  The address for notice to a
party is as shown on the signature page of this Agreement, or such other address
as any party shall have given by written notice to the other party as provided
above.
 
Section 6.10.         Binding Effect.  The Company expressly confirms and agrees
that it has entered into this Agreement and assumed the obligations imposed on
it hereby in order to induce Indemnitee to serve or continue to serve and to
take on additional service for or on behalf of the Company, and the Company
acknowledges that Indemnitee is relying upon this Agreement in serving as a
director or officer of the Company.
 
Section 6.11.         Governing Law.  This Agreement and the legal relations
among the parties shall be governed by, and construed and enforced in accordance
with, the laws of the State of Delaware, without regard to its conflict of laws
rules.
 
 
-13-

--------------------------------------------------------------------------------

 
 
Section 6.12.         Consent To Jurisdiction and Injunctive Relief.  i) Except
with respect to any arbitration commenced by Indemnitee pursuant to
Section 5.01(a) of this Agreement, the Company and Indemnitee hereby irrevocably
and unconditionally (i) agree that any action or proceeding arising out of or in
connection with this Agreement shall be brought only in the Delaware Court, and
not in any other state or federal court in the United States of America or any
court in any other country, (ii) consent to submit to the exclusive jurisdiction
of the Delaware Court for purposes of any action or proceeding arising out of or
in connection with this Agreement, (iii) waive any objection to the laying of
venue of any such action or proceeding in the Delaware Court, and (iv) waive,
and agree not to plead or to make, any claim that any such action or proceeding
brought in the Delaware Court has been brought in an improper or inconvenient
forum.
 
(b)           The Company and Indemnitee agree herein that a monetary remedy for
breach of this Agreement, at some later date, may be inadequate, impracticable
and difficult to prove, and further agree that such breach may cause Indemnitee
irreparable harm.  Accordingly, the parties hereto agree that Indemnitee may
enforce this Agreement by seeking injunctive relief and/or specific performance
hereof, without any necessity of showing actual damage or irreparable harm and
that by seeking injunctive relief and/or specific performance, Indemnitee shall
not be precluded from seeking or obtaining any other relief to which he or she
may be entitled.  The Company and Indemnitee further agree that Indemnitee shall
be entitled to such specific performance and injunctive relief, including
temporary restraining orders, preliminary injunctions and permanent injunctions,
without the necessity of posting bonds or other undertaking in connection
therewith.  The Company acknowledges that in the absence of a waiver, a bond or
undertaking may be required of Indemnitee by a court, and the Company hereby
waives any such requirement of such a bond or undertaking.
 
Section 6.13.         Duration of Agreement.  This Agreement shall continue
until and terminate upon the latest of: (a) the statute of limitations
applicable to any claim that could be asserted against an Indemnitee with
respect to which Indemnitee may be entitled to indemnification and/or payment of
Expenses in advance under this Agreement; (b) ten (10) years after the date that
Indemnitee shall have ceased to serve as a director or officer of the Company or
as a director, officer, employee, trustee, partner, manager, member, fiduciary
or agent of any other Enterprise which Indemnitee served at the request of the
Company; or (c) one (1) year after the final termination of any Proceeding,
including any and all appeals, then pending in respect of which Indemnitee is
granted rights of indemnification or payment in advance of Expenses hereunder
and of any Proceeding commenced by Indemnitee pursuant to this Agreement
relating thereto (including any right of appeal of any Proceeding commenced by
Indemnitee pursuant to this Agreement).
 
 
-14-

--------------------------------------------------------------------------------

 
 
Section 6.14.         Successors and Assigns.  This Agreement shall be binding
upon the Company and its successors and assigns (including, without limitation,
any direct or indirect successor by purchase, merger, consolidation or otherwise
to all or substantially all of the business and/or assets of the Company) and
shall inure to the benefit of Indemnitee and his or her spouse, assigns, heirs,
devisees, executors, administrators, personal and legal representatives;
provided that, subject to the last sentence of this Section, this Agreement may
not be assigned or delegated by either party hereto without the prior written
consent of the other party.  Without limiting the foregoing and for purposes of
greater certainty, the indemnification and payment in advance of Expenses
provided by, or granted pursuant to this Agreement shall be binding upon the
Company and its successors and assigns (including, without limitation, any
direct or indirect successor by purchase, merger, consolidation or otherwise to
all or substantially all of the business and/or assets of the Company), shall
continue as to an Indemnitee who has ceased to be a director, officer, employee,
trustee, partner, manager, member, fiduciary or agent of the Company or of any
other Enterprise at the Company’s request, and shall inure to the benefit of
Indemnitee and his or her spouse, assigns, heirs, devisees, executors,
administrators, personal and legal representatives.  The Company shall require
and cause any successor or assign (including, without limitation, any direct or
indirect successor by purchase, merger, consolidation or otherwise to all or
substantially all of the business and/or assets of the Company), by written
agreement in form and substance satisfactory to the Indemnitee, expressly to
assume and agree to perform this Agreement in the same manner and to the same
extent that the Company would be required to perform if no such succession had
taken place.
 
Section 6.15.         Headings.  The Article and Section headings in this
Agreement are for convenience of reference only, and shall not be deemed to
alter or affect the meaning or interpretation of any provisions hereof.
 
Section 6.16.         Counterparts.  This Agreement may be executed in one or
more counterparts, each of which shall for all purposes be deemed to be an
original but all of which together shall constitute one and the same
Agreement.  Only one such counterpart signed by the party against whom
enforceability is sought needs to be produced to evidence the existence of this
Agreement.
 
Section 6.17.         Use of Certain Terms.  As used in this Agreement, the
words “herein,” “hereof,” and “hereunder” and other words of similar import
refer to this Agreement as a whole and not to any particular paragraph,
subparagraph, section, subsection, or other subdivision.  Whenever the context
may require, any pronoun used in this Agreement shall include the corresponding
masculine, feminine or neuter forms, and the singular form of nouns, pronouns
and verbs shall include the plural and vice versa.
 
 
-15-

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, this Agreement has been duly executed and delivered to be
effective as of the date first above written.
 

 
APPLIED DNA SCIENCES, INC.
 
 
 
By:                                                                                                               
Name:
Title:
   
Address:  25 Health Sciences Drive, Suite 215, Stony Brook, New York, NY 11790
Facsimile:
Attention:
   
With a copy to:  Fulbright & Jaworski, L.L.P.
 
Address:           666 Fifth Avenue, NY, NY 10103
Facsimile:         212-318-3400
Attention:         Merrill M. Kraines, Esq.
 
INDEMNITEE
               
Address:
Facsimile:
   
With a copy to:
 
Address:
Facsimile:
Attention:


 
-16-